Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  November 21, 2018                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

  157688                                                                                                     Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                        Justices


  v                                                                  SC: 157688
                                                                     COA: 340732
                                                                     Jackson CC: 16-005052-FC
  TIFFANY LYNN REICHARD,
             Defendant-Appellant.
  _____________________________________/

          On order of the Court, the application for leave to appeal the April 17, 2018
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1). The appellant shall file a supplemental
  brief within 42 days of the date of this order addressing whether the Court of Appeals
  correctly determined that duress is not an available defense to the charge of felony
  murder under any circumstances. See People v Aaron, 409 Mich. 672 (1980); Wright v
  State, 402 So 2d 493, 498 n 8 (Fla Dist Ct App, 1981). In addition to the brief, the
  appellant shall electronically file an appendix conforming to MCR 7.312(D)(2). In the
  brief, citations to the record must provide the appendix page numbers as required by
  MCR 7.312(B)(1). The appellee shall file a supplemental brief within 21 days of being
  served with the appellant’s brief. The appellee shall also electronically file an appendix,
  or in the alternative, stipulate to the use of the appendix filed by the appellant. A reply, if
  any, must be filed by the appellant within 14 days of being served with the appellee’s
  brief. The parties should not submit mere restatements of their application papers.

         The Prosecuting Attorneys Association of Michigan and the Criminal Defense
  Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issue presented in this case may move the Court for
  permission to file briefs amicus curiae.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            November 21, 2018
           a1114
                                                                                Clerk